 GIUMMARRA ELECTRIC INC37Giummarra Electric,IncandLocal 400,International Brotherhood of ElectricalWorkers, AFL-CIO, Petitioner Case 4-RC-16670September 28 1988DECISION AND ORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board by a threemember panel has considered determinative challenges in anelection held November 17 1987 andthe Regional Directors report recommending disposition of them The election was conducted pursuant to a stipulated election agreement The tallyof ballots shows seven for and five against the Petitionerwith four challenged ballotsThe Board has reviewed the record in light oftheEmployers exceptions and brief and hasadopted the Regional Directors findings and recommendationsonly to the extent consistent withthisDecision and OrderIn his report the Regional Director recommended that a hearing be held with respect to three ofthe four voters whose ballots were challenged Regarding the fourth voter Joseph Beyer the RegionalDirector recommended the challenge to hisballot be sustained The Employer has excepted toallof these recommendations essentiallyarguingthat the challenges to all four voters should beoverruledWe agree with the Regional Directorthat a heanng is required with respect to the challenged ballots of Charles Visco Timothy WrightandWilliam Hopei We find however that theEmployers exceptions raise substantial and material issues concerning the merits of Beyer s eligibilityto vote in the election and that a hearing is warranted to resolve themThe Regional Director concluded that at a jointconference held at theRegionalOffice the Employer and the Petitioner orally agreed that Beyerwas not eligible to vote Consequently the RegionalDirector found that Beyer is ineligible to voteunder theBanner Bedding2exception to theNorrisThermador3requirement of a wnttensigned and'The Petitionerchallengedthe right tothese three individuals andBeyer to vote on the groundthat theywere outside the unit and therefore ineligible to vote On April 29 1988the RegionalDirectorissued acomplaintinCase 4-CA-17099based on allegationsthat the Employerchanged the job responsibilitiesof Visco and Wright tomake them eligible to voteThe Regional Directoralso determined that theresoluti3n ofthe challenge to William Hope s ballot might rest on theoutcome of theissues in the unfair labor practice case as well2BannerBedding214 NLRB 1013 (1974)3Norris Thermador119NLRB 1301 (1958) The Board there determmed that it would consider awrittenand signedagreementwhichexpresslyprovidesthat issues ofeligibilityresolved thereinshall be final andbinding upon the parties as a final determinationof theeligibility issuesexpress agreement setting forth the names of employees eligible to vote in the election The RegionalDirector noted the omission of Beyer s namefrom the eligibility list submitted by the Employeras being consistent with the parties agreementThe Employer takes issue with the Regional Director s finding that there was an agreement concerning Beyer s eligibility to vote The Employerclaims that the parties agreed to disagree on theeligibility of prospective votersand to defer resolution of all questions of eligibility to postelectionprocedures The Employernotes inthis regard thatthe parties did not enter into a signed eligibilityagreement within the meaning ofNorris Thermador(theRegionalDirector did not find to the contrary) and also asserts that the omission of Beyer sname from the submitted eligibility list is not dispositive of Beyer s eligibility to vote in the electionThe Employer thus contends that Beyer svoting eligibility is before the Board for determmation on the meritsWe agreeUnder theNorris Thermadorrulea signed andw-itten agreement by parties to a representationelection will be held binding as to voter eligibilitymatters covered by it (and thus will foreclose postelection scrutiny under the community of interesttest)so long as the agreement is not contrary totheAct or Board policy UnderBanner Beddingsupra an oral agreement on voter eligibility mayalso be held binding but this exception to thesignedand written requirement applies only whenthere isunequivocal evidence acknowledged byboth parties that they had orally agreed to exclude or include the individual or individuals inquestionCooper Mattress Mfg Co225 NLRB 200201 (1976)AccordNLRB v Westinghouse Broadcasting849 F 2d 15 19 (1st Cir 1988)In the instant case the Employer denies that anoral agreement was reached to exclude Beyer fromvoting in the election Thus thereis nounequivocal evidence acknowledged by both parties thatthe parties agreed to Beyer s exclusion and therefore this case clearly falls outside of theBannerBeddingexceptionNor is there any other procedural basis for finding that the parties agreed to exclude Beyer from participating in the election Themere omissionof Beyer s name from the eligibilitylist does not amount toa Norris Thermadorbindingagreement 4 Furthermore the express language oftreated thereinunless the agreementiscontrary to the Act or Boardpolicy4 SeeCooper Mattresssupra 225 NLRB at 201 holding that the parties initialingof a footnoteon the standard election eligibility list indicating thata voter was tobe excluded did not riseto the level of aNorrisThermadorbinding agreement291NLRB No 3 38DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthe stipulations unit description leaves unclear thepartiesintentionswith respect to Beyer s unitstatus that iswhether he as a specific individualwas in or out of the units Beyer s eligibility thereforemust be determined using our traditional community of interest principlesAccordingly we shall remand this proceeding tothe Regional Director for a hearing to determine ifBeyer shares a community of interest with the unitemployees-and hence is eligible to vote in theelection Included of course in such a determinetion is resolution of the question of whether Beyeris an employee or an independent contractorORDERIt is ordered that a hearing be held to resolve thecommunity of interestissues raisedby the challenge to the ballot of Joseph BeyerIT IS FURTHER ORDERED that thehearing on thechallenge to the ballot of Joseph Beyer be part ofany hearing yet to take place on the challenges tothe ballots of William Hope Charles Visco andTimothy Wright 6 In the event a hearing on thosethree individuals has occurred the hearing shall bereopened to take evidence on Joseph Beyer sstatusIT IS FURTHER ORDERED that the manner is remanded to the Regional Director for Region 4 forthe purpose of arranging that hearing and that theRegional Director is authorized to issue notice ofthe hearingIT IS FURTHER ORDERED that the hearing officerdesignated to conduct that hearing shall prepareand cause to be served on the parties a report contaming resolutions of credibility of witnesses, findings of fact and recommendations to the Board asto the disposition of the issues involvedWithin 10days of the date ofissuanceof that report eitherpartymay file with the Board in WashingtonD C eight copies of exceptions to it Immediatelyupon the filing of such exceptions the party filingthe exceptions shall serve a copy of them on eachof the other parties and shall file a copy with theRegional Director If no exceptions are filed theBoard will adopt the recommendations of the hearing officer 78 Theunit includesAll full time and regular part time employees including residential and service electriciansmechanics finishers and helpers employed by Guimmarra Electric Inc at its Forked River NewJerseyfacilityExcluded areAll office-clericalemployees professionalemployees guards and supervisors as definedby the ActThe Employercontends that Beyer is a rougher electricianThe Petitionerdoesnot appear to contest his electrician status but claims he isan independent contractor6We note that the Regional Director stated in his report that he intends to consolidate Case 4-RC-16670 with the unfair labor practicehearing in Case 4-CA-17099? In the event the Regional Director consolidates this proceeding withCase 4-CA-17099for heanng before an administrative law judge Sec102 46 of the Board s Rules and Regulations shall apply with respect tothe filing of exceptions rather than the above procedure